Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Steve Lam on 12/15/2021.
	The application has been amended as follows:
1.  (Currently Amended)  An information processing apparatus comprising:
circuitry configured to 
search point cloud data for a point to be compared, 
update position information of the point cloud data after searching the point cloud data,
compare, after updating the position information of the point cloud data, the point to be compared with a current point of the point cloud data, [[and]]
set attribute information of the current point based on an attribute of the point to be compared, and
set, as a direction to which the attribute information is assigned, information indicating a number of divisions in a direction of latitude and a number of divisions in a direction of longitude,
wherein the direction is a direction viewed from the current point.

2.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to select, in the point cloud data before the update of the position information, a point located nearest to the current point as the point to be compared.

3.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to select, in the point cloud data before the update of the position information, a point that is located at a distance shorter than a predetermined distance and is located nearest to the current point as the point to be compared.

4.  (Currently Amended)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to select, a point that is located within a predetermined distance from the current point on a basis of an algorithm to reduce an error of a [[subjective]] structure caused due to the updating of the positional information of the point cloud data.

5.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to set the attribute information on a basis of a positional relationship between points on a direction from the point cloud data 

6.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to set the attribute information on a basis of a positional relationship between points on both a direction from the point cloud data before the update of the position information to the point cloud data with the updated position information and a direction from the point cloud data with the updated position information to the point cloud data before the update of the position information.

7.  (Currently Amended)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to 
select any one of respective pieces of attribute information of a plurality of the points to be compared, and 
set the attribute information of the current point.

8.  (Currently Amended)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to set, as the attribute information of the current point, an average of respective pieces of attribute information of a plurality of the points to be compared.

the attribute information of the current point, a weight as a weighted average of respective pieces of attribute information of a plurality of the points to be compared.

10.  (Original)  The information processing apparatus according to claim 9, wherein the weight is a coefficient based on a distance between the point to be compared and the current point or a feature of attribute information of the point to be compared.

11.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to perform predetermined exception processing in a case where there is no point to be compared.

12.  (Currently Amended)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to 
control an attribute information determining method, and
set the attribute information of the current point using [[an]]the attribute information determining method.

13.  (Previously Presented)  The information processing apparatus according to claim 12, wherein the circuitry is further configured to control the attribute information determining method on a basis of at least one of processing speed, quality, or a 

14.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the circuitry is further configured to set a plurality of pieces of attribute information on the current point.

15.  (Previously Presented)  The information processing apparatus according to claim 14, wherein the circuitry is further configured to set the plurality of pieces of attribute information on different directions viewed from the current point.

16.  (Currently Amended)  [[The]] An information processing apparatus comprising:

search point cloud data for a point to be compared, 
update position information of the point cloud data after searching the point cloud data,
compare, after updating the position information of the point cloud data, the point to be compared with a current point of the point cloud data, 
set attribute information of the current point based on an attribute of the point to be compared, the attribute information of the current point including
[[set]] information indicating a number of pieces of attribute information, 
information indicating an arrangement of the point to be compared with respect to the current point.

17.  (Canceled).

18.  (Original)  The information processing apparatus according to claim 1, wherein the point cloud data with the updated position information is voxel data that is quantized point cloud data.

19.  (Original)  The information processing apparatus according to claim 1, wherein the attribute information includes at least any one of color information, an α channel, or a normal vector.

20.  (Currently Amended)  An information processing method comprising:
searching point cloud data for a point to be compared; 
updating position information of the point cloud data after searching the point cloud data;
comparing, after updating the position information of the point cloud data, the point to be compared with a current point of the point cloud data; [[and]]
setting attribute information of the current point based on an attribute of the pointed to be compared; and
setting, as a direction to which the attribute information is assigned, information indicating a number of divisions in a direction of latitude and a number of divisions in a direction of longitude,
wherein the direction is a direction viewed from the current point.

21.  (New)  An information processing method comprising:
searching point cloud data for a point to be compared;
updating position information of the point cloud data after searching the point cloud data;
comparing, after updating the position information of the point cloud data, the point to be compared with a current point of the point cloud data; and
setting attribute information of the current point based on an attribute of the point to be compared, the attribute information of the current point including
information indicating a number of pieces of attribute information, and
information indicating an arrangement of the point to be compared with respect to the current point.

Allowable Subject Matter
Claims 1-16, 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The indicated allowable subject matter in the non-final office action has been incorporated into the independent claims 1, 16, 20 and 21. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YANNA WU/Primary Examiner, Art Unit 2611